      9:21-cv-00621-TMC         Date Filed 05/13/21        Entry Number 13      Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  BEAUFORT DIVISION

Chad Piazza,                      )
                                  )
                    Plaintiff,    )                     Civil Action No. 9:21-cv-0621-TMC
                                  )
vs.                               )                                 ORDER
                                  )
Warden Ms. Barnes, Warden; Dr. )
Onaha; and Nurse Ramsey,          )
                                  )
                    Defendants.   )
                                  )
 _________________________________)

       Plaintiff Chad Piazza, proceeding pro se, brought this civil action to 42 U.S.C. § 1983.

(ECF No. 3). This action was originally docketed as Case Number 9:21-cv-00185-TMC-MHC;

however, on March 3, 2021, the court severed the instant matter, which was re-docketed under the

case number captioned above. (ECF No. 1). In accordance with 28 U.S.C. § 636(b)(1)(B) and

Local Civil Rule 73.02(B)(2)(e) (D.S.C.), this matter was referred to a magistrate judge for all

pretrial proceedings. On March 4, 2021, the magistrate judge entered an order directing Plaintiff

to bring the case into proper form and to notify the Clerk’s Office if his address changed. (ECF

No. 8). The proper form order was mailed to Plaintiff at address he provided to the court, (ECF

No. 9), and has not been returned as undeliverable. Thus, Plaintiff is presumed to have received

it. Nevertheless, Plaintiff failed to bring the case into proper form or to file any response to the

court’s order, and the time to do so has expired.

       Now before the court is the magistrate judge’s Report and Recommendation (“Report”),

recommending that the court dismiss the case for failure to prosecute and comply with court orders

pursuant to Federal Rule of Civil Procedure 41(b). (ECF No. 11). Plaintiff was advised of his

                                                    1
      9:21-cv-00621-TMC          Date Filed 05/13/21      Entry Number 13         Page 2 of 4



right to file objections to the Report. Id. at 4. Plaintiff filed no objections, and the time to do so

has now run.

       The magistrate judge’s recommendation has no presumptive weight, and the responsibility

for making a final determination remains with the United States District Court. Wimmer v. Cook,

774 F.2d 68, 72 (4th Cir. 1985) (quoting Mathews v. Weber, 423 U.S. 261, 270–71 (1976)).

Nevertheless, “[t]he district court is only required to review de novo those portions of the report to

which specific objections have been made, and need not conduct de novo review ‘when a party

makes general and conclusory objections that do not direct the court to a specific error in the

magistrate judge’s proposed findings and recommendations.’” Farmer v. McBride, 177 Fed.

App’x 327, 330–31 (4th Cir. April 26, 2006) (quoting Orpiano v. Johnson, 687 F.2d 44, 47 (4th

Cir. 1982)). The court may accept, reject, or modify, in whole or in part, the recommendation

made by the magistrate judge or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

However, in the absence of specific objections to the Report and Recommendation, this Court is

not required to give any explanation for adopting the recommendation. Greenspan v. Brothers

Prop. Corp., 103 F. Supp. 3d 734, 737 (D.S.C. 2015) (citing Camby v. Davis, 718 F.2d 198, 199–

200 (4th Cir. 1983)).

       It is well established that a court has the authority to dismiss a case pursuant to Federal

Rule of Civil Procedure 41(b) for failure to prosecute or failure to comply with orders of the court.

See, e.g., Attkisson v. Holder, 925 F.3d 606, 625 (4th Cir. 2019) (citing Link v. Wabash R.R. Co.,

370 U.S. 626, 630–31 (1962)). “The authority of a court to dismiss sua sponte for lack of

prosecution has generally been considered an ‘inherent power,’ governed not by rule or statute but

by the control necessarily vested in courts to manage their own affairs so as to achieve the orderly

and expeditious disposition of cases.” Link, 370 U.S. 626, 630–31 (1962) (emphasis added). In

                                                  2
      9:21-cv-00621-TMC          Date Filed 05/13/21       Entry Number 13         Page 3 of 4



addition to its inherent authority, this court may also sua sponte dismiss a case for lack of

prosecution under Fed. R. Civ. P. 41(b). Attkisson, 925 F.3d at 625.

       In considering whether to dismiss an action pursuant to Rule 41(b), the court should

consider four factors:

               (1) the degree of personal responsibility on the part of the plaintiff;
               (2) the amount of prejudice to the defendant caused by the delay;
               (3) the [plaintiff’s history of] proceeding in a dilatory fashion; and,
               (4) the effectiveness of sanctions less drastic than dismissal.

Davis v. Williams, 588 F.2d 69, 70 (4th Cir.1978) (quoting McCargo v. Hedrick, 545 F.2d 393,

396 (4th Cir. 1976)) (internal quotation marks omitted). These four factors “‘are not a rigid four-

pronged test’” and whether to dismiss depends on the particular circumstances of the case.

Attkisson, 925 F.3d at 625 (quoting Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir. 1989)). For

example, in Ballard, the court reasoned that “the Magistrate’s explicit warning that a

recommendation of dismissal would result from failure to obey his order” was an important factor

supporting dismissal. See Ballard, 882 F.2d at 95–96.

       In this case, the Rule 41(b) factors weigh in favor of dismissal. As Plaintiff is proceeding

pro se, he is personally responsible for his failure to comply with the court’s March 4th order.

Plaintiff was specifically warned that his case would be subject to dismissal if he failed to bring

the case into proper form in the time permitted. (ECF No. 8 at 1, 3–4). The court concludes that

Plaintiff’s lack of response to the court’s order or the Report indicates an intent to no longer pursue

this action and subjects this case to dismissal. See Fed. R. Civ. P. 41(b). Furthermore, because

Plaintiff was explicitly warned that failure to respond or comply would subject his case to

dismissal, dismissal is appropriate. See Ballard, 882 F.2d at 95.

       Thus, having thoroughly reviewed the Report and the record under the appropriate

standards and, finding no clear error, the court ADOPTS the Report in its entirety (ECF No. 11),
                                                  3
      9:21-cv-00621-TMC          Date Filed 05/13/21       Entry Number 13        Page 4 of 4



and incorporates it herein. Accordingly, for the reasons set forth herein, this case is DISMISSED

without prejudice pursuant to Rule 41(b) for failure to prosecute and to comply with court orders.

The clerk of court shall provide a filed copy of this order to Plaintiff at his last known address.

       IT IS SO ORDERED.


                                               s/ Timothy M. Cain
                                               Timothy M. Cain
                                               United States District Judge

Anderson, South Carolina
May 13, 2021



                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                                  4
